MEMORANDUM **
Leobardo Chavez-Barrientos appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2255 motion to set aside his conviction for illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Chavez-Barrientos contends that he received ineffective assistance of counsel because counsel failed to assert derivative citizenship as a defense. However, a review of the record reveals that counsel researched this issue and properly determined that Chavez-Barrientos was not entitled to derivative citizenship. See Barthelemy v. Ashcroft, 329 F.3d 1062, 1065 (9th Cir.2003). Accordingly, counsel’s performance was not deficient. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
The motion for stay of deportation pending appeal is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.